Citation Nr: 1027765	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  06-10 903A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to restoration of a 100 percent disability rating 
for service-connected prostate cancer, including the question of 
propriety in the reduction of the rating from 100 percent to 40 
percent, effective December 1, 2005.

2.  Entitlement to an increased rating in excess of 40 percent 
for the residuals of prostate cancer for the period from December 
1, 2005.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The Veteran served on active duty from January 1968 to August 
1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a September 2005 rating decision of the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs (VA) 
that reduced the rating for prostate cancer from 100 percent to 
40 percent, effective December 1, 2005.  

During the pendency of this appeal, correspondence received from 
the Veteran in February 2006 raised the inferred issue of a 
rating in excess of 40 percent for the residuals of prostate 
cancer.  The RO developed the increased rating aspect of the 
claim in September 2007 and April 2008 supplemental statements of 
the case.  The issue of increased rating for the period from 
December 1, 2005 is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran underwent X-ray therapy for prostate cancer that 
was completed in August 2003; he did not receive any surgery, 
chemotherapy, or other therapeutic procedure for the cancer; and 
there has been no recurrence or metastasis since.

2.  On examination by VA in January 2005, residuals of prostate 
cancer include urinary frequency 5 to 6 times per night, and 
increased urgency to urinate that is controlled by medication, 
without incontinence or the need for absorbent material.  

3.  In accordance with governing regulatory due process 
provisions; the proposal to reduce the rating was issued in March 
2005, and the Veteran was notified by letter that same month; and 
the reduction was implemented by a rating decision in September 
2005, with reduction to occur prospectively on December 1, 2005.  

4.  The reduction in the rating for the Veteran's prostate cancer 
from 100 percent, effective December 1, 2005, was based on 
examination showing improvement with no recurrence or metastasis.  


CONCLUSION OF LAW

As the reduction in the rating for the service-connected 
residuals of prostate cancer from 100 percent to 40 percent, 
effective December 1, 2005, was proper, restoration of a rating 
in excess of 40 percent from December 1, 2005 is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 
4.115a, 4.115b, Diagnostic Code (Code) 7528 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA 
applies to the instant claim.  

In a claim for increased rating, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate the 
claim, namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  There are governing 
regulatory notice provisions specific to situations involving a 
reduction in a rating.  

The Veteran was advised of the proposed reduction in the rating 
for his service-connected prostate cancer by RO letter in March 
2005.  That letter explained the basis for the reduction, and the 
criteria for rating residuals of prostate cancer.  He was 
afforded ample opportunity to respond.  When he was notified of 
the implementation of the reduction by the September 2005 rating 
decision on appeal, he also received notice of his appellate 
rights.  He has had ample opportunity to respond/supplement the 
record and he has not alleged that notice in this case was less 
than adequate.

The Veteran's pertinent treatment records have been secured.  The 
RO arranged for VA examinations in December 2003, January 2005, 
and August 2007, and those examinations are adequate to address 
the propriety of the reduction.  While the Veteran's claims file 
was not reviewed by the December 2003 examiner, it was reviewed 
in connection with the January 2005 examination.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  For these reasons, the Board 
finds that VA's duty to assist is met.  

Restoration of a 100 Percent Rating for Prostate Cancer

A July 2003 rating decision awarded the Veteran service 
connection for the residuals of prostate cancer, rated 100 
percent.  The rating decision advised the Veteran of the criteria 
for rating prostate cancer, including that a 100 percent rating 
was warranted for six months following completion of treatment, 
and that such rating was not considered permanent.  The letter to 
the Veteran advising him of the award also advised the Veteran 
that he would be scheduled for a future examination to evaluate 
the disability.  As was noted above, this appeal is from the 
September 2005 rating decision that implemented the reduction in 
the rating from 100 to 40 percent, effective December 1, 2005.  

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  Where there 
is a question as to which of two evaluations shall be applied, 
the higher rating will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  When there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3.  "Staged" ratings are appropriate where the 
factual findings show distinct time periods when a service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Malignant neoplasms of the genitourinary system, which includes 
prostate cancer are rated 100 percent.  38 C.F.R. § 4.115b, Code 
7528.  The note following provides that following the cessation 
of surgical, X-ray, antineoplastic chemotherapy, or other 
therapeutic procedure, the rating of 100 percent shall continue 
with a mandatory VA examination at the expiration of six months.  
Any change in evaluation based upon that or any subsequent 
examination shall be subject to the provisions of 38 C.F.R. § 
3.105(e).  If there has been no local reoccurrence or metastasis, 
the disability is to be rated on residuals, as voiding 
dysfunction or renal dysfunction, whichever is predominant.  

In this case, there has never been report of renal dysfunction 
associated with the Veteran's prostate cancer; therefore, there 
is no basis for rating the residuals of the Veteran's prostate 
cancer on that basis.  

Voiding dysfunction is rated as urine leakage, frequency, or 
obstructed voiding.  Continual urinary leakage requiring the use 
of an appliance or the wearing of absorbent materials which must 
be changed more than four times per day warrants a 60 percent 
rating; where it requires wearing of absorbent materials which 
must be changed two to four times per day a 40 percent rating is 
warranted; where it requires the wearing of absorbent materials 
which must be changed less than two times per day a 20 percent 
rating is warranted.  38 C.F.R. § 4.115a. 

The criteria for rating urinary frequency provide for a maximum 
rating of 40 percent, where the daytime voiding interval is less 
than one hour, or awakening to void five or more times per night; 
and the criteria for rating based on urinary frequency provide 
for a maximum rating of 30 percent, where urinary retention 
requires intermittent or continuous catheterization.  As the 
Veteran's residuals of prostate cancer have been already assigned 
a rating of 40 percent, an alternate rating based on urinary 
frequency or obstruction would be of no benefit to the Veteran.  
38 C.F.R. § 4.115a.  

Where a reduction in evaluation of a service-connected disability 
is considered warranted and the lower evaluation would result in 
a reduction of compensation payments currently being made, a 
rating proposing the reduction will be prepared setting forth all 
material facts and reasons.  The beneficiary will be notified and 
furnished detailed reasons therefore, and will be given 6o days 
to present additional evidence to show that compensation should 
be continued at the present level.  Unless additional evidence is 
received, final action shall be taken, with the award reduced 
effective the last day of the month in which a 60 day period from 
the date of notice to the beneficiary of the final rating action 
expires.  38 C.F.R. § 3.105(e). 

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to these 
appeals.  Although the Board has an obligation to provide reasons 
and bases supporting its decision, there is no need to discuss, 
in detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each piece 
of evidence).  Hence, the Board will summarize the relevant 
evidence as appropriate and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claims.  

The record shows that the Veteran was diagnosed with prostate 
cancer in early 2003 and underwent X-ray therapy for the disease 
until August 2003.  

An examination was conducted by VA in December 2003.  At that 
time, it was reported that the Veteran had been found to have 
prostate cancer on routine examination in February 2003, and had 
undergone radiation therapy until August and September 2003.  The 
Veteran reported that, after the treatment, he was impotent.  He 
reported that he now had a decrease in urine stream and had to 
void frequently, every hour or two and four to five times during 
the night.  He denied that he was incontinent or leaked urine at 
the end of urination, but reported there was a slight dribbling 
at times, but this had actually improved.  His PSA levels had 
gone down to 0.1 and as far as the tests showed, there was no 
evidence of recurrence of prostate cancer.  A bone scan before he 
underwent radiation therapy was negative for metastases.  
Examination revealed the prostate to be smaller and hard and 
compatible with cancer of the prostate, but the examiner believed 
it might have shrunk down because it was hardly palpable.  The 
impression was cancer of the prostate, with radiation treatment 
and he had some side effects from that, but no recurrence had 
been found.  

An examination was conducted by VA in January 2005.  At that 
time, the Veteran's history of prostate cancer was again 
reviewed.  The Veteran reported that he was not incontinent, but 
had increased frequency of urination.  In the night, he got up 
five to six times per night.  He also had increased urgency.  In 
the daytime, he urinated four times per day.  He did not use any 
diapers.  His PSA was checked every six months, with the last 
being 0.1 in January 2005.  He took the medication Oxybutynin for 
urinary frequency.  The impression was of prostate cancer, status 
post radiation from June to August 2003, with increased frequency 
of urination at night.  

VA outpatient treatment records show that the Veteran has been 
followed routinely by oncology, genitourinary and urgent care 
clinics.  On examination by oncology in January 2005, the Veteran 
was noted to be stable.  In April 2005, it was reported that he 
had no problems with urination and used Viagra, with problems for 
erectile dysfunction.  In May 2005, it was noted that he 
complained of intermittent urinary urgency resulting 
incontinence.  His options for this, of diapers or an indwelling 
Foley catheter were explained.  

An examination was conducted by VA in August 2007.  At that time, 
it was reported that the Veteran did not have any metastasis.  He 
had had external beam radiation therapy in 2003 and, on his last 
follow-up examination in August 2007, his PSA was 0.2.  He took 
several mediations for incontinence and stated that his 
incontinence had been stable.  He had mainly leakage of urine 
when he walked for a long time.  He had not used any pads or 
diapers.  The impression was of history of prostate cancer, 
diagnosed in 2003; with urinary incontinence, controlled by 
medication, and symptoms of nocturia.  

A rating decision in March 2005 proposed to reduce the rating for 
the Veteran's residuals of prostate cancer from 100 percent to 40 
percent.  The Veteran was notified of the proposal by a letter 
that same month.  He was advised that because no malignancy was 
shown, the disability would be rated as 40 percent on voiding 
dysfunction and urinary frequency.  He was advised he had 60 days 
to respond.  He attended a hearing prior to the reduction, which 
was implemented by rating decision in September 2005, effective 
December 1, 2005.  

The issue before the Board is whether the 100 percent rating 
should be restored, which includes the question of whether the 
reduction to a 40 percent rating for residuals of prostate cancer 
was warranted, and was implemented in accordance with regulatory 
guidelines.  In that regard, it is noteworthy that the criteria 
for rating neoplasms of the genitourinary system provide for a 
100 percent rating for six months following cessation of 
surgical, X-ray, chemo, or other therapy, after which an 
examination is to be scheduled.  Thereafter, if there is no 
reoccurrence or metastasis, the disability is to be rated as 
voiding or renal dysfunction (with any reduction to be in 
accordance with the due process provisions in 38 C.F.R. 
§ 3.105(e)).  

In this case, undisputed evidence shows that the Veteran 
underwent radiation therapy for prostate cancer until August or 
September 2003 (the reports vary somewhat), and has not received 
radiation, chemo, or other therapy since that time.  He was 
afforded a VA examinations in December 2003, less than 6 months, 
January 2005, and August 2007, well beyond 6 months after the 
cessation of therapy.  He has not been reported to have had 
reoccurrence or metastasis.  Consequently, as malignancy was no 
longer shown, the evidence in the record supported a reduction 
from a 100 percent.  

The next question before the Board is whether the reduction was 
in accordance with the due process provisions in 38 C.F.R. 
§ 3.105(e).  The RO proposed a reduction, from 100 to 40 percent, 
by rating action in March 2005, subsequent to the January 2005 VA 
examination that did not find reoccurrence or metastasis.  The 
Veteran was afforded a 60 day period to respond with evidence why 
the reduction should not take place.  A September 2005 rating 
decision then implemented the reduction effective from December 
1, 2005.  These facts establish that the reduction was in 
accordance with the above-outlined criteria in 38 C.F.R. 
§ 3.105(e).  Notably, at each step the period of time afforded 
the Veteran to respond before the next step took place met or 
exceeded the periods specified by regulation.  

The next question for consideration is whether the 40 percent 
rating assigned upon termination of the 100 percent schedular 
rating by the RO was appropriate.  As was noted above, the 
Veteran is not shown or alleged to have renal dysfunction as a 
residual of his prostate cancer.  Consequently the disability 
must be rated as urinary frequency or voiding dysfunction.  See 
38 C.F.R. § 4.115(b), Code 7528.  As the maximum ratings for 
evaluation of the disability as urinary frequency or obstructed 
voiding, under those criteria are 40 percent, and 30 percent, 
respectively, evaluation under those criteria would be of no 
benefit to the Veteran.  

Considering the criteria for rating the disability based on 
voiding dysfunction from December 1, 2005, the Board finds that 
the pertinent findings are that, while the Veteran does have 
complaints of incontinence, it was not shown that he uses 
absorbent pads for treatment.  The records show that the 
Veteran's prostate cancer residuals are manifested by urinary 
frequency every one to two hours during the day and four to five 
times per night.  As such, the criteria for a 40 percent rating 
is warranted, but findings to satisfy the criteria for a 60 
percent rating based on voiding dysfunction have not been 
demonstrated.  Consequently restoration of a disability rating 
higher than 40 percent is not warranted from the time of the 
reduction on December 1, 2005.  



As was noted above, the separate issue entitlement to an 
increased rating in excess of 40 percent for prostate cancer 
residuals is being remanded, for reasons discussed in greater 
detail below.  


ORDER

As the reduction to a rating of 40 percent was proper, 
restoration of a schedular rating for prostate cancer in excess 
of 40 percent, effective December 1, 2005, is denied.  


REMAND

During the pendency of the Veteran's appeal of the reduction of 
the rating for his service-connected prostate cancer from 100 
percent to 40 percent disabling, he and his representative raised 
the issue of entitlement to a rating in excess of 40 percent.  
For example, a February 2006 statement reflects the Veteran's 
assertions of bladder stress with leaking, loss of bladder 
control, the need for absorbent materials, need for catheter, and 
medications.  The record includes VA outpatient treatment 
records, dated in June and September 2005, showing that the 
Veteran was seeking advices and absorbent material for 
incontinence, but that on August 2007 VA examination it was 
reported that he was not using these materials.  

Subsequent contentions submitted by the Veteran and his 
representative indicate that he now frequently uses absorbent 
materials for control of urinary incontinence, a residual of the 
prostate cancer.  The Veteran's representative has argued that an 
additional examination to ascertain the extent of this disability 
is warranted, pointing out that the most recent examination is 
approximately three years old and that the Veteran has been 
receiving ongoing VA outpatient treatment at the Dallas VA 
Medical Center (VAMC), records of which have not been associated 
with the claims folder.  In light of these general contentions of 
worsening since the last VA examination in 2007, the Board finds 
that additional development regarding the issue of increased 
rating for prostate cancer residuals in excess of 40 percent is 
necessary as it pertains to the increased rating period from 
December 1, 2005.  

Accordingly, the issue of increased rating in excess of 40 
percent for prostate cancer residuals for the period from 
December 1, 2005 is REMANDED for the following action:

1.  The RO/AMC should contact the VAMC and 
obtain copies of all records of treatment 
for the Veteran's prostate cancer 
residuals since March 2008.  

2.  Thereafter, the RO/AMC should arrange for 
the Veteran to undergo a VA medical examination 
to ascertain the current nature and extent of 
the residuals of prostate cancer.  The relevant 
evidence in the claims folder should be made 
available for review in connection with this 
examination.  All opinions should be supported 
by a written rationale, and a discussion of the 
facts and medical principles involved would be 
of considerable assistance to the Board.  

3.  Thereafter, the RO/AMC should readjudicate 
the issue of increased rating in excess of 40 
percent for prostate cancer residuals for the 
period from December 1, 2005.  If the 
determination remains unfavorable to the 
Veteran, he and his representative should be 
provided with a supplemental statement of the 
case (SSOC).  The Veteran and his representative 
should be given an opportunity to respond to the 
SSOC prior to returning the case to the Board 
for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear 
and participate in any scheduled VA examination, as failure to do 
so may result in denial of the claim.  See 38 C.F.R. § 3.655 
(2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

